8th Floor 555 Robson Street Vancouver, B.C. V6B 3K9 Audrey T. Ho Telephone SVP, Chief General Counsel Facsimile and Corporate Secretary September 14, 2009 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: Larry Spirgel, Assistant Director Dear Sir: Re: TELUS Corporation (the “Company”) Form 40-F for the year ended December 31, 2008 File No. 001-15144 Further to your letter dated August 28, 2009 regarding the above filing, and the teleconference heldon September 11, 2009between representatives of the Company and Securities and Exchange Commission staff in which the Company was advised that it may receive further commentary or request for information from the SEC, I am writing to request that the Company be given an additional 10 business days from the date of receiving such additional commentary or request for information to provide our response to your August 28, 2009 letter. Please do not hesitate to contact me at (604) 697-8017 should you have any questions or comments. Yours truly, /s/ Audrey T. Ho Name: Audrey T. Ho Title: Senior Vice President, Chief General Counsel and Corporate Secretary c.c. Robert McFarlane, EVP and CFO
